DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks, TD and amendment in the reply filed on 07/19/2021 is acknowledged. 
In view of applicant’s Remarks, TD and amendment, the rejection under 35USC103 and ODP is hereby withdrawn.
Claims 1, 4-11, and 16-17 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan H. Davidson on 09/08/2021.
The application has been amended as follows:
In the Claims
The dependency of claim 5 has been changed from claim 3 to claim 4.
Reasons for Allowance
Applicant’s Remarks, TD and amendment, filed on 07/19/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process for inhibiting microbial growth of selected microbes of claim 1 using erythrulose as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s method of inhibiting microbial growth of selected microbes of claim 1 using erythrulose as in the instant claims. The closest prior art, Silvetti (EP 0221728 A1), teaches a process of using erythrulose in gel form in inhibiting microbial growth (both bacterial and fungal), with example of Staphylococcus aureus in wounds. The applicant provided in the specification as filed effect of erythrulose on different microbes, wherein erythrulose is several folds selective in inhibiting specific microbes of the instant claims compared to other microbes, such as Staphylococcus aureus, E. Coli, C. Albieane, P. aeruginesa, which is found persuasive. 
Therefore, claims 1, 4-11, and 16-17 are allowed.
Conclusion
Claims 1, 4-11, and 16-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623